                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

Thor Zurbriggen, et al.
                                           Plaintiff,
v.                                                         Case No.: 1:17−cv−05648
                                                           Honorable John J. Tharp Jr.
American Airlines Group Inc., et al.
                                           Defendant.



                          NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, December 17, 2018:


       MINUTE entry before the Honorable John J. Tharp, Jr:Upon review of defendant
American's response to the sealing of the second amended complaint [129], the plaintiffs'
motion for leave to file their second amended class action complaint under seal [99] is
denied. Accordingly, defendant Twin Hill's motion for leave to file its answer and
affirmative defenses to the second amended complaint under seal [110] is denied as well.
The Clerk of the Court is directed to unseal the plaintiffs' second amended class action
complaint [98] and defendant Twin Hill's answer and affirmative defenses to that
complaint [112]. Mailed notice(air, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
